MARY'S OPINION HEADING                                           




NO. 12-02-00199-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



KENNETH IVORY DOUGHTY,§
	APPEAL FROM THE 349TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

JIMMY KERSH, ET AL.,
APPELLEES§
	HOUSTON COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
timely perfected his appeal, and the record was filed on July 16, 2002, making Appellant's brief due
on or before August 15, 2002.  When Appellant failed to file his brief within the required time, this
court notified him on August 19, 2002 that his brief was past due, and it warned that if no response
explaining the delay was received by August 30, 2002, the appeal would be dismissed for want of
prosecution under Tex. R. App. P. 42.3(b).  Prior to August 30, Appellant mailed a motion for
extension of time to file his brief, which was received by the court on September 4, 2002. 
Appellant's motion was granted, and the time for filing his brief was extended to September 9, 2002.
	Appellant mailed his brief on September 9, and the Court received the brief on September
11, 2002.  However, Appellant's brief failed to comply with Tex. R. App. P. 38.1(a)(g)&(j).  On
September 11, the court notified Appellant that his brief was defective, and it warned that if an
amended brief was not filed on or before September 20, 2002, the appeal would be dismissed for
want of prosecution.  As of October 23, 2002, Appellant had not filed his amended brief or a motion
to extend the time for filing.  Therefore, this court again notified Appellant that his appeal would be
dismissed for want of prosecution unless a motion for extension of time was filed no later than
November 4, 2002.  As of November 7, 2002, Appellant has not tendered a motion for extension of
time or otherwise responded to this court's notice.  Accordingly, Appellant's appeal is dismissed for
want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).



Opinion delivered November 8, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J. 



















(DO NOT PUBLISH)








COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT OF TEXAS


JUDGMENT


November 8, 2002


NO. 12-02-00199-CV


KENNETH IVORY DOUGHTY,

Appellant

V.

JIMMY KERSH, ET AL.,

Appellees





  Appeal from the 349th Judicial District Court 

of Houston County, Texas. (Tr.Ct.No. 02-0092)







			THIS CAUSE came on to be heard on the transcript of the record, and the
same being inspected, it is the opinion of this Court that the appeal should be dismissed.

			It is therefore ORDERED, ADJUDGED and DECREED that the appeal, be,
and hereby is, Dismissed; that all costs of this appeal are hereby assessed against Appellant,
Kenneth Ivory Doughty, for  which execution may issue; and that this decision be certified to the
court below for observance.
			By memorandum opinion.
 Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.



1.  See Tex. R. App. P. 47.1.1